ON MOTION EOR REHEARING.
Hines, J.
We have two motions for a rehearing in this case, one original and the other supplemental, the former being filed by all the defendants in error, and the latter by the State of Georgia. There is also an amendment to these motions. In the original motion it is alleged that the court in its decision OverLooked material provisions of the statute, the constitutionality of a portion of which is involved in this case. The first of these provisions is “That the certificate of death shall contain the following items, which are hereby declared necessary for the legal, social, and sanitary purposes subserved by the registration records.” The second of these provisions is that “Certification as to medical attendance on decedent, fact and time of death, time last seen alive, and cause of death, with contributory (secondary) cause or complication, if any, and duration of each, and whether attributed to dangerous or unsanitary conditions, or employment.” The third provision is that contained in section 6 of the act, which requires that the birth certificate, in the case of stillborn children, shall set forth the cause of death and the cause of stillbirth, whether premature birth, and, if born prematurely, the period of útero gestation. In the first of these motions for rehearing it is insisted that the court overlooked the material fact that the utilization by the boards of health of the information furnished by vital statistics does not involve experimentation for the determination of new principles of sanitary science, but has application to well-known and well-established principles of hygiene in the prevention and eradication of disease. In this motion it is next insisted that the decision in this case can not be reconciled with the decision in the ease of Townsend v. Smith, 144 Ga. 792. The supplemental motion is based upon the various grounds set out in a document attached as an exhibit thereto. This document was not attached as an exhibit to the petition in this case, nor were its contents substantially stated therein, nor is there the *864slightest reference to this document in any part of the record in this case. The amendment suggests that the court overlooked the law* that the vital statistics law was constitutional under the police power of the State.
While we did not allude to, we did not overlook, the provisions of the statute referred to in the original motion for a rehearing. After a careful consideration of the motions for rehearing in this case, and the amendment thereto, we do not think that a rehearing should be granted. We think that our decision in this case is sound for the reasons assigned in the 'opinion in this case. There is another reason which confirms us in the view taken in our opinion of the statute involved in this case. We have in this State county boards of health. Acts 1914, pp. 124, 125; 1 Park’s Code, § 1669(a). These boards “have full power and authority to adopt, enact, establish, and maintain all such rules and regulations, not inconsistent with the laws and constitution of this State and of the United States, as they may deem necessary and proper for protecting the health of their respective counties, and for preventing the introduction, generation, and spread of infectious and contagious diseases therein,” except in incorporated cities or towns. Acts 1914, p. 124; 1 Park’s Code, § 1670. These boards can “employ such officers, agents, or employees, and incur such expenses as they may deem necessary, which salaries, compensation, and expenses shall be paid out of the county treasury as are other county expenses.” Acts 1914, p. 124; 1 Park’s Code, § 1676. This county machinery is provided for necessary county, sanitation. We have a State board of health. Acts 1914, p. 124; 1 Park’s Code, § 1656. The bureau of vital statistics is an adjunct or department of the State board of health. Acts 1914, p. 157; 1 Park’s Code, § 1676 (m). This board has full control of the registration of vital statistics. The legislature undertook, in the statute under consideration, to require the counties of the State to pay out of county funds the fees of local registrars of vital statistics. Under the constitutional provision involved, we do not think that the legislature is authorized to provide for the payment of the expenses of a State department or State bureau out of county funds. For this reason, and for the reasons given in the opinion in this case, we think the motions for a .rehearing should be denied. Rehearing denied.